Title: To James Madison from [André Limozin?], 13 November 1789
From: Limozin, André
To: Madison, James


Letter not found. 13 November 1789, Havre de Grace, France. Mentioned in JM to James Madison, Sr., 21 Jan. 1790 (IaU) and JM to Jefferson, 24 Jan. 1790 (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (19 vols. to date; Princeton, 1950—)., XVI, 126). Reports scarcity of bread and prices of wheat and flour. French government is offering bounty on wheat, flour, rye, and barley.
